Citation Nr: 1515886	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected headaches including migraine variants, currently rated as 30 percent disabling.

2.  Entitlement to an increased initial rating for service-connected right knee degenerative joint disease status post partial meniscectomy, currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for service-connected left knee degenerative joint disease, currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for service-connected hypertension, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987, and from August 1996 to March 2012.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona (assisting the Benefits Delivery at Discharge (BDD) program in Salt Lake City, Utah).  Here, service connection was granted for headaches including migraine variants, bilateral degenerative joint disease of the knees status post partial right meniscectomy and hypertension.  Noncompensable evaluations were assigned for all three disabilities, effective from April 1, 2012.  Later, in March 2014, the RO increased the ratings assigned to the three disabilities now before the Board on appeal.  A 30 percent rating was assigned for the migraines disability, and 10 percent ratings were assigned separately to the Veteran's right and left knees as well as for the hypertension.  The effective dates remained the same; April 1, 2012.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the entire initial rating period from April 1, 2012, the Veteran's service-connected headaches including migraine variants have not been shown to be manifested by symptoms which more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


2.  For the entire initial rating period from April 1, 2012, the Veteran's service-connected right knee degenerative joint disease status post partial meniscectomy has been manifested by complaints of pain, including on motion, with no demonstration of limitation of motion of flexion restricted to 30 degrees or restricted extension.

3.  For the entire initial rating period from April 1, 2012, the Veteran's service-connected left knee degenerative joint disease status post partial meniscectomy has been manifested by complaints of pain, including on motion, with no demonstration of limitation of motion of flexion restricted to 30 degrees or restricted extension.

4.  For the entire initial rating period from April 1, 2012, the Veteran's service-connected hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  For the entire initial rating period from April 1, 2012, the criteria for the assignment of an initial rating in excess of 30 percent for the service-connected migraine headaches including migraine variants were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

2.  For the entire initial rating period from April 1, 2012, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected right knee degenerative joint disease status post partial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

3.  For the entire initial rating period from April 1, 2012, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

4.  For the entire initial rating period from April 1, 2012, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected hypertension were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As to the various issues on appeal, all concerning entitlement to initial ratings for various service-connected disabilities, in cases where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In such cases, where the veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a Statement of the Case (SOC) in June 2013 in response to the Veteran's August 2012 NOD with the initial ratings assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

In addition, the Veteran was afforded examinations throughout the course of his appeals pertaining to the instantly-claimed initial increased rating issues.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the respective disability under the applicable rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claims seeking higher initial ratings has been satisfied.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations/Factual Background/Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. 36, 39-40; Gilbert, 1 Vet. App. 49, 57.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 303 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995); see Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  In this case, the Board finds no reason to doubt the competency and credibility of the medical evidence collected in the course of the VA examinations, discussed above, and provides them significant weight in determining the Veteran's level of disability.

Headaches including Migraine Variants

The RO granted service connection for headaches including migraine variants in July 2012, and assigned a zero percent rating, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from April 1, 2012.  The Veteran thereafter perfected a timely appeal.  Later, in March 2014, the RO increased the rating to 30 percent.  This rating was also effective from April 1, 2012.  

The report of a January 2012 VA examination includes a diagnosis of migraine headaches.  Regarding his headaches, the Veteran complained of light sensitivity causing a jabbing pain in the back of his head with weather changes.  He noted he took multiple medications.  He complained of having nausea and vomiting, and noted his headaches typically lasted for one to two days.  Prostrating attacks usually occurred once every month.  The Veteran was reported not to have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that the headaches did not impact the Veteran's ability to work.  

As part of the Veteran's August 2012 NOD he claimed his migraine headaches sometimes caused him to need to lie down.  He added he was recently hospitalized for migraines so severe he vomited several times.  

An October 2012 VA outpatient record notes that the Veteran complained of migraines occurring sometimes weekly or every other week.  Medications used were noted to cause side effects.  

A January 2013 VA outpatient record shows the Veteran was seen for migraine complaints.  Medications were noted to make the Veteran sleep.  

A VA examination was conducted in November 2013.  On examination, the Veteran's headaches disability was diagnosed as migraine including migraine variants.  He complained of headaches occurring two to three times every two weeks.  These were accompanied by throbbing, eye pain, photophobia and nausea.  He noted he usually used Ibuprofen for relief, as prescribed medications had caused side effects.  The Veteran was reported to have characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner noted that the headaches did not impact the Veteran's ability to work

Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  50 percent is the maximum rating assignable under Diagnostic Code 8100.

As noted, in order to receive an initial disability rating higher than 30 percent for the service-connected migraine headaches disability must be manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Here, as will be discussed below, the preponderance of the evidence of record is against entitlement to a higher rating.

The Board observes that in January 2012, prostrating migraine attacks were reported to usually occur once every month.  The Veteran was reported not to have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that the headaches did not impact the Veteran's ability to work.  Later in October 2012, he complained of migraines occurring sometimes weekly or every other week.  Also, in November 2013 the Veteran was reported to have characteristic prostrating attacks of migraine headache pain more frequently than once per month.  Again, like in January 2012, the examiner noted that the headaches did not impact the Veteran's ability to work.

On these facts, a disability rating in excess of 30 percent cannot be assigned under Diagnostic Code 8100.  The Veteran's headaches have not been shown to be productive of severe economic inadaptability. As noted above, the examiners noted that the headaches did not impact the Veteran's ability to work.

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 30 percent already assigned, for any period of time on appeal, for the service-connected headaches including migraine variants.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert.

Right Knee Degenerative Joint Disease Status Post Partial Meniscectomy
and Left Knee Degenerative Joint Disease

The RO granted service connection for degenerative joint disease of the bilateral knees and status post partial right meniscectomy in July 2012, and assigned a zero percent (noncompensable) rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5003, effective from April 1, 2012.  The Veteran thereafter perfected a timely appeal.  Later, in March 2014, the RO assigned separate 10 percent ratings for both knees pursuant to Diagnostic Codes 5260 and 5010.  These ratings were effective from April 1, 2012.  

The report of a January 2012 VA examination includes a diagnosis of bilateral degenerative joint disease of the knees and right knee ACL repair.  To this, the Veteran complained of aching with cold weather, and flare ups lasting about a day.  These were alleviated by rest.  Examination of the both knees showed flexion to 140 degrees or more, with no objective signs of pain.  Extension was to zero degrees, also with no pain.  Repetitive use testing revealed the same range of motion findings as indicated above.  No functional impairment was demonstrated to be present.  He had no tenderness of pain to palpation.  Bilateral muscle strength testing was 5/5.  No instability of the knees was shown.  No history of recurrent subluxation/dislocation was noted.  A history of right knee meniscal tear was reported, together with bilateral knee joint pain.  December 2011 X-ray examination was noted to show bilateral degenerative arthrosis.  

As part of the Veteran's August 2012 NOD he claimed to experience limited left knee range of motion, and the inability to run due to bilateral knee pain.  

The report of a VA examination, conducted in November 2013, included diagnoses of right knee meniscectomy (2003) and bilateral degenerative joint disease (2008).  Current complaints included bilateral knee pain aggravated by prolonged sitting.  No swelling complaints were made.  Flare ups were not noted to occur.  Examination showed range of motion findings which revealed right and left knee flexion to 100, with objective evidence of painful motion.  Extension was to zero degrees, without painful motion.  After repetitive use testing, ranges of motion was the same.  Functional loss and impairment was manifested by bilateral knee loss of motion and pain and aggravation on movement.  There was no knee instability, nor history of recurrent subluxation/dislocation.  A right knee scar was present, but it was not shown to be painful and/or unstable, nor greater than 39 square centimeters (6 square inches).  X-ray examination confirmed the presence of bilateral degenerative arthritis of both knees.  

Diagnostic Code 5010 provides that arthritis, due to trauma, and substantiated by X-ray findings, is to be rated as degenerative arthritis (see Diagnostic Code 5003). Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Under Diagnostic Code 5260, where flexion of the leg is limited to 45 degrees a 10 percent rating is warranted.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, where extension of the leg is limited to 10 degrees a 10 percent rating is warranted.  Limitation of extension of the leg to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.

The standard ranges of motion of the knee are extension to zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a , Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Ankylosis, i.e., the fixation of the knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does not apply.  As X-ray findings of record do not show evidence of dislocated semilunar cartilage or impairment of either the right tibia or fibula, a higher rating under Diagnostic Code 5258 or Diagnostic Code 5262 cannot be awarded.  Diagnostic Code 5258 is not applicable as the Veteran is not demonstrated to have dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Likewise, 38 C.F.R. § 4.71a, Diagnostic Code 5262, is not for application in the absence of service-connected tibia and fibula impairment.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  Also, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, if compensable limitation of leg flexion and extension are demonstrated.  Here, while arthritis is shown, instability is not.  Nor is compensable limitation of leg flexion or extension.

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Diagnostic Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, separate ratings have been assigned for the Veteran's service-connected right and left knee disabilities with painful motion. 

In order to receive an initial disability rating higher than 10 percent for either the service-connected right or knee disability (based on limitation of motion), the evidence must show flexion limited to 30 degrees (Diagnostic Code 5260) or extension limited to 15 degrees (Diagnostic Code 5261).  Here, as will be discussed below, the preponderance of the evidence of record is against entitlement to a higher rating.

The Board observes that bilateral flexion was to 140 degrees in January 2012, and to 100 degrees in November 2013.  Extension was to zero degrees on both occasions.  Pain was elicited in November 2013.  At neither time was there instability of either knee.  Such motion findings clearly do not warrant the assignment of a disability rating, pursuant to Diagnostic Codes 5260 or 5261, respectively, and thus, not meeting the schedular criteria for a rating in excess of 10 percent based upon limitation of motion.  Further, there was no showing of fatigue, weakness, lack of endurance, or incoordination, on repetitive use.  On these facts, a disability rating in excess of 10 percent cannot be assigned under either Diagnostic Code 5260 or 5261. 

As such, the Board does not find a basis for an evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45 and with consideration of the DeLuca factors.  Hence, the 10 percent rating assigned for both knees adequately compensates the Veteran for his limitation of motion, pain, and related functional loss.  See Lichtenfels.  The medical evidence of record does not show that the Veteran has any actual restriction, or functional loss due to pain, that would warrant a higher rating for the applicable period on appeal (since April 1, 2012).

The Board has also considered whether the Veteran should be entitled to a separate rating for a scar of the right knee, but finds that he should not.  While the November 2013 VA examiner noted the presence of a right knee scar, as it was noted not be either painful or unstable, nor encompassing an area greater than six square inches, the evidence is against a finding that the Veteran has a scar which is painful and/or unstable, or a total area of 39 square centimeters (6 square inches) in size.

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 10 percent already assigned, for any period of time on appeal, for the service-connected right and left knee disabilities.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert.

Hypertension

The RO granted service connection for hypertension in July 2012, and assigned a zero percent rating, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, effective from April 1, 2012.  The Veteran thereafter perfected a timely appeal.  Later, in March 2014, the RO increased the rating to 10 percent.  This rating was also effective from April 1, 2012.  

The report of a January 2012 VA examination includes a diagnosis of hypertension.  Concerning his hypertension, the examiner commented that the Veteran did not have a history of diastolic blood pressure elevated to predominantly 100 or more.  Three blood pressure readings showed the following results:  156/94, 137/91 and 134/94.

An October 2012 VA outpatient record includes a blood pressure reading of 138/78.  A January 2013 VA outpatient record shows a blood pressure reading of 120/88.  June and July 2013 VA outpatient treatment record shows blood pressure readings of 147/107.

A VA examination, conducted in November 2013, includes a diagnosis of hypertension.  The hypertension was noted to require continuous medication, and the examiner commented that the Veteran had a history of diastolic blood pressure findings predominantly 100 or more.  The Veteran reportedly was not always compliant with his medication use.  Three blood pressure readings the day of the examination showed findings of 158/96, 145/100 and 142/104.  

The Veteran's current 10 percent evaluation for hypertension contemplates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; a 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more; and a maximum 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3).

As noted, in order to receive an initial disability rating higher than 10 percent for the service-connected hypertension the disability must be manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Here, as shown above, the clinical evidence of record does not support such a finding.  In other words, diastolic pressure has not been demonstrated to be predominantly 110 or more, and systolic pressure has not been demonstrated to be 200 or more.  Therefore, the preponderance of the evidence of record is against entitlement to a higher rating.  On these facts, a disability rating in excess of 10 percent cannot be assigned under Diagnostic Code 7101.  

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 10 percent already assigned, for any period of time on appeal, for the service-connected hypertension.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert.

Extraschedular Consideration

Pertaining the several initial increased rating claims addressed above, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the addressed service-connected disabilities.  The symptoms pertaining to all of the disabilities are contemplated by the rating criteria.  

The evidence in this case does not show that the Veteran has manifestations relating to any of the above-addressed service-connected disabilities that are not contemplated by the rating criteria.  As discussed above, there is a higher rating available under each applicable diagnostic code, but the Veteran's service-connected disabilities now being evaluated are not productive of the manifestations that would warrant the higher rating.  

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating higher than 30 percent for migraine headaches including migraine variants is denied for the entire period on appeal.

An initial disability rating higher than 10 percent for right knee degenerative joint disease status post partial meniscectomy is denied for the entire period on appeal.


An initial disability rating higher than 10 percent for left knee degenerative joint disease denied for the entire period on appeal

An initial disability rating higher than 10 percent for hypertension is denied for the entire period on appeal. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


